     Case 2:19-cv-01171-JTM-KWR Document 84 Filed 12/07/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


KEVIN M. QUATREVINGT                                      CIVIL ACTION


VERSUS                                                    NO: 19-1171


JEFF LANDRY, ET AL.                                       SECTION: “H”



                                     ORDER
      Before the Court is Defendant’s Motion to Stay Proceedings (Doc. 80),
requesting that this matter be stayed until Petitioner’s underlying criminal
case has run its course.
      Petitioner was charged with failing to register as a sex offender in
September 2018. On July 3, 2019, the Twenty-Second Judicial District Court
issued an order quashing that charge. 1 The State of Louisiana appealed the
ruling, and it was reversed by the Louisiana First Circuit Court of Appeal on
June 24, 2020. Petitioner filed a writ to the Louisiana Supreme Court that
remains pending. In this matter, Petitioner alleges that Defendant violated his
constitutional rights by arresting and prosecuting him for failing to register as
a sex offender.
      In light of the reversal, Defendant seeks a stay in this matter, arguing
that a conviction in Petitioner’s criminal case could result in a dismissal of this
suit pursuant to Heck v. Humphrey. 2 Heck holds that a plaintiff who has been


      1 This Court previously denied a motion to stay decided after the charges were
quashed but prior to the appellate court’s reversal. Doc. 51.
      2 Heck v. Humphrey, 512 U.S. 477, 486 (1994).



                                         1
          Case 2:19-cv-01171-JTM-KWR Document 84 Filed 12/07/20 Page 2 of 2




convicted of a crime cannot recover damages for an alleged violation of his
constitutional rights if the alleged violation arose from the same facts
attendant to the charge for which he was convicted. 3 This Court therefore
agrees that this matter should be stayed, and Petitioner has not filed any
opposition to this motion.
          Accordingly;
          IT IS ORDERED that Defendant’s Motion to Stay is GRANTED and
this matter is STAYED and ADMINISTRATIVELY CLOSED. The parties
shall move to reopen this matter immediately upon resolution of Petitioner’s
criminal case.




                         New Orleans, Louisiana this 7th day of December, 2020.




                                        ____________________________________
                                        JANE TRICHE MILAZZO
                                        UNITED STATES DISTRICT JUDGE




3   Id.

                                          2
